J-S26034-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANTHONY FAIOLA                             :
                                               :
                       Appellant               :   No. 506 MDA 2022

       Appeal from the Judgment of Sentence Entered September 3, 2019
     In the Court of Common Pleas of Schuylkill County Criminal Division at
                        No(s): CP-54-CR-0000261-2019


BEFORE:      KUNSELMAN, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                         FILED AUGUST 31, 2022

        Appellant Anthony Faiola files a direct appeal nunc pro tunc from the

judgment of sentence entered on September 3, 2019 by the Court of Common

Pleas of Schuylkill County. After careful review, we affirm.

        Appellant was charged with corruption of minors, indecent assault, and

endangering the welfare of a child in connection with the 2017 sexual assault

of a minor (“the victim”). After a jury trial, at which the victim testified against

Appellant, the jury convicted Appellant on all charges. On July 31, 2019, the

trial court entered a sentencing order which stated that Appellant was

sentenced to an aggregate 2½ to 10 years in prison.

        On August 29, 2019, the Commonwealth filed a motion to amend the

sentencing order which contained a clerical error. The Commonwealth

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S26034-22



specifically claimed that the sentencing order should have stated that

Appellant was sentenced to 2½ to 5 years in prison, as the trial court had

stated on the record during sentencing.          See Notes of Testimony (N.T.),

Sentencing, 7/31/19, at 26 (“So it's 2 and a half to 5 years”). On September

3, 2019, the trial court granted the Commonwealth's motion and issued an

amended sentencing order.1

       Appellant did not file a post-sentence motion. Instead, on September

16, 2019, Appellant filed a notice of appeal which was subsequently docketed

at 1502 MDA 2019.

       On October 8, 2019, this Court, apparently unaware of the amended

judgment of sentence, issued a rule to show cause as to why Appellant’s

appeal should not be quashed as untimely filed as it was not filed within thirty

days of the original sentence entered on July 31, 2019.       See Pa.R.A.P. 903

(notice of appeal shall be filed within thirty days after entry of order from

which appeal is taken).

       After Appellant filed a response, which did not mention that the trial

court had amended the judgment of sentence on September 3, 2019, this

Court entered a per curiam order quashing the appeal as untimely filed as it

concluded Appellant's response “did not present legal argument to justify this

Court's jurisdiction.”    See Order, 10/22/19.
____________________________________________


1Commonwealth v. Hoover, 231 A.3d 785, 792 (Pa. 2020) (reaffirming that
a trial court has the inherent power to correct “patent and obvious errors that
appear on the face of an order” beyond the thirty-day time limit set forth in
42 Pa.C.S.A. § 5505).

                                           -2-
J-S26034-22



      On August 20, 2020, Appellant filed a PCRA petition raising a claim of

ineffectiveness of counsel. On November 4, 2021, this Court raised sua sponte

the issue of the timeliness of Appellant’s direct appeal. This Court noted that

“[i]n cases where the trial court amends the sentence, the direct appeal lies

from the amended judgment of sentence – not the prior erroneous sentence.”

Commonwealth v. Faiola, 264 MDA 2021, 2021 WL 5121239 (Pa.Super.

2021) (unpublished memorandum) (citing Commonwealth v. Wenzel, 248

A.3d 540, 545 (Pa.Super. 2021)).

      Thus, this Court found Appellant’s original notice of appeal, which was

filed thirteen days after the trial court entered the amended sentence, was

timely and had been improperly quashed due to a breakdown in court process.

Accordingly, this Court vacated the PCRA court’s order and remanded for the

reinstatement of Appellant’s direct appeal rights nunc pro tunc.

      Upon remand, the PCRA court entered an order on January 18, 2022

reinstating Appellant’s direct appeal rights. On January 21, 2022, Appellant

filed a post-sentence motion, which the trial court entertained and denied on

March 17, 2022. Appellant filed the instant appeal on March 24, 2022.

      As an initial matter, before we reach the merits of this appeal, we must

determine whether this appeal is properly before us. On April 28, 2022, this

Court issued a second rule to show cause as to why the appeal should not be

quashed as untimely as Appellant had not filed an appeal within thirty days of

the order reinstating his direct appeal rights pursuant to Rule 903.      See

Commonwealth v. Wright, 846 A.2d 730, 734 (Pa.Super. 2004) (“[w]hen

                                     -3-
J-S26034-22



the trial court issues an order reinstating an appellant’s appeal rights, the

appellant must file the appeal within thirty days of the order reinstating the

appeal rights”).

      This Court noted that while Appellant filed a post-sentence motion on

January 21, 2022, the trial court’s order reinstating Appellant’s direct appeal

rights did not state that Appellant’s right to file a post-sentence motion was

reinstated. This Court cited the precedent in Commonwealth v. Liston, 977

A.2d 1089, 1094 (Pa. 2009) in which the Supreme Court held that appellants

who have been granted the right to file a direct appeal nunc pro tunc do not

have the automatic right to file post-sentence motions nunc pro tunc.

      In his response to the rule to show cause, Appellant cited to the

transcript of the hearing held on January 14, 2022 in which the PCRA court

reinstated Appellant’s direct appeal rights. Appellant noted the PCRA court

informed Appellant on the record at the hearing that he had the right to file a

post-sentence motion within ten days of the hearing and provided Appellant

instruction on how to file this motion. N.T. Hearing, 1/14/22, at 3-4.

      In a similar case, in Wright, this Court found the trial court erred in

entertaining Wright’s post-sentence motion which he had filed after the PCRA

court had reinstated his right to file a direct appeal nunc pro tunc. This Court

noted Appellant never sought the reinstatement of his right to file a post-

sentence motion and the PCRA court never reinstated Wright’s right to file a

post-sentence motion.    See Wright, 846 A.2d at 734 (reiterating that “in

order for a petition to file a post-sentence motion nunc pro tunc to be granted,

                                     -4-
J-S26034-22



a defendant must, within 30 days after the imposition of sentence,

demonstrate an extraordinary circumstance which excuses the tardiness” of

the post-sentence motion).

      In addition, this Court emphasized in Wright that the order reinstating

the appellant’s direct appeal rights did not automatically reinstate the

appellant’s right to file a post-sentence motion.    Id.   As such, this Court

concluded that the “trial court’s resolution of [Wright’s] belated post-sentence

motion was no substitute for an order expressly restoring the right to file a

post-sentence motion nunc pro tunc.” Id.

      However, this Court declined to quash Wright’s appeal as the trial court

never informed him of the thirty-day time period to file an appeal. This Court

clarified that “if a PCRA court restores a defendant's direct appeal rights nunc

pro tunc, the court must inform the defendant that the appeal must be filed

within 30 days of the entry of the order.” Id. at 735.

      Likewise, in this case, Appellant never sought restoration of his right to

file a post-sentence motion nunc pro tunc and the PCRA court never expressly

reinstated Appellant’s right to file a post-sentence motion. As a result, it was

error for the PCRA court to inform Appellant upon remand that he had a right

to file a post-sentence motion, when Appellant never requested this relief or

proved that he was entitled to file a post-sentence motion nunc pro tunc. It

was also error for the lower court to review the merits of Appellant’s belated

post-sentence motion when he had never been granted the right to file such

a motion.

                                     -5-
J-S26034-22



      Nevertheless, as the PCRA court had erroneously advised Appellant that

he had the right to file a post-sentence motion after his direct appeal rights

had been reinstated, Appellant was not properly informed that his only avenue

for relief was to file a notice of appeal.   Accordingly, as we cannot fault

Appellant for failing to file a timely appeal within thirty days of the

reinstatement of his direct appeal rights, we decline to quash this appeal.

      Appellant raises two issues for our review on appeal:

      1. Whether the trial court erred in denying [Appellant’s] post-
         sentence motion challenging the weight of the evidence where
         the alleged minor witness/victim was incapable of identifying
         [Appellant] as her assailant with any degree of certainty,
         rendering the verdict issued unreliable, tainted, questionable,
         and contrary to the weight of the evidence?

      2. Whether the trial court erred in denying [Appellant’s] post-
         sentence motion challenging the trial court’s conducting the
         competency hearing of the minor witness/victim in the
         presence of the jury as the trial court’s so doing had the
         practical effect of endorsing the credibility of the minor
         witness/victim to the jury?

Appellant’s Brief, at 5 (reordered for ease of review).

      Appellant first challenges the weight of the evidence supporting his

convictions.   Our rules of criminal procedure provide that a weight of the

evidence claim must be raised before the trial court in a motion for a new trial

by one of three avenues: “(1) orally, on the record, at any time before

sentencing; (2) by written motion at any time before sentencing; or (3) in a

post-sentence motion.” Pa.R.Crim.P. 607(A). See also Commonwealth v.

Sherwood, 982 A.2d 483, 494 (Pa. 2009) (holding that although the

appellant “included an issue challenging the verdict on weight of the evidence

                                     -6-
J-S26034-22



grounds in his [Rule] 1925(b) statement and the trial court addressed [the

appellant's] weight claim in its Pa.R.A.P 1925(a) opinion[, the appellant] did

not preserve his weight of the evidence claim for appellate review in the

absence of an earlier motion” (citations omitted)).

      Our review of the record shows that Appellant did not raise his challenge

to the weight of the evidence before the trial court and did not file a post-

sentence motion within ten days of his sentencing. As noted above, Appellant

raised the weight claim for the first time in a post-sentence motion that he

was not entitled to file after his direct appeal rights had been reinstated and

he had never been granted the right to file a post-sentence motion nunc pro

tunc. As such, we find this claim waived.

      Appellant also claims the trial court erred in conducting the competency

hearing of the minor witness/victim in the presence of the jury which Appellant

alleges had the practical effect of endorsing the victim’s credibility.

      However, our rules of appellate procedure provide that “issues not

raised in the trial court are waived and cannot be raised for the first time on

appeal.” Pa.R.A.P. 302(a). Appellant did not object before or during the trial

to the manner in which the competency hearing was held. Appellant did not

file a motion within ten days of sentencing to seek a new trial on this basis.

Instead, he waited to raise this claim in the post-sentence motion that he was

not entitled to file after the reinstatement of his direct appeal rights.

      Accordingly, we find this claim waived on appeal pursuant to Rule 302.




                                      -7-
J-S26034-22



Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/31/2022




                                 -8-